Per Curiam,
This scire facias is on an apportioned mechanic’s lien against “ twenty-five adjoining two story brick dwelling houses .... and the lots of ground and curtilage appurtenant thereto.” The claim is for the value of balusters, newels and rails, furnished by the plaintiff for and about the erection and construction of said houses, amounting to $281.76, or $11.27 to each house. The light of plaintiff to recover depended on questions of fact which were submitted to the juiy, by the learned trial judge, in a charge quite as favorable to the defendant as he was entitled to. He substantially instructed them that plaintiff’s recovery should be restricted to the value of the materials shown to have been furnished by plaintiff on the credit of the buildings and actually used in their construction. If this was not strictly correct the plaintiff company is the only party that has any reason to complain; but, while the verdict is nearly twenty per cent less than its apportioned claim, it is not here com*473plaining. We find nothing in the record that is unduly prejudicial to the defendant, or that requires us to sustain any of the specifications of error. There is nothing in either of them that requires special consideration.
Judgment affirmed.